                                                                                                         United States District Court
                                                                                                           Southern District of Texas

                                                                                                               ENTERED
                                                                                                            January 02, 2020
                                  UNITED STATES DISTRICT COURT
                                                                                                            David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

JERRICK MYCHAEL LUSK                                         §
                                                             §
VS.                                                          §
                                                             § CIVIL ACTION NO. M-18-297
LORIE DAVIS                                                  §


                   ORDER ADOPTING REPORT AND RECOMMENDATION
         Pending before the Court is Petitioner Jerrick Mychael Lusk’s Petition for Writ of Habeas
Corpus Pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court for a
report and recommendation. On November 18, 2019, the Magistrate Court issued the Report and
Recommendation, recommending that Respondent’s motion for summary judgment be granted,
that Petitioner’s § 2254 habeas petition be denied, that Petitioner be denied a certificate of
appealability, and that this action be dismissed. The time for filing objections has passed and no
objections have been filed.
         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, Respondent’s Motion for Summary Judgment is
hereby GRANTED, Petitioner’s Petition for Writ of Habeas Corpus Pursuant to § 2254 is
DENIED, Petitioner is denied a certificate of appealability, and this action is DISMISSED.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 2nd day of January, 2020.

                                                             ___________________________________
                                                             Micaela Alvarez
                                                             United States District Judge

1
   As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely
objection is filed, the [district] court need only satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.’” Douglas v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)
(quoting FED. R. CIV. P. 72(b) advisory committee’s note (1983)) superceded by statute on other grounds by 28
U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5
(5th Cir. Apr. 2, 2012).




1/1
